Citation Nr: 0018895	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-12 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1989 to July 
1996.  He also had an earlier period of unverified service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The issues of an increased rating for bilateral hearing loss, 
and service connection for migraine headaches, are addressed 
in the REMAND portion of this action.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for a rating in excess of 
10 percent for bilateral tinnitus has been obtained by the 
RO.

2.  The veteran has constant, bilateral, persistent tinnitus.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. § 3.321(b);  38 C.F.R. § 4.87(a),  
Diagnostic Code 6260 (1998);  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During his February 1998 VA examination, the veteran was 
diagnosed as having constant, bilateral, persistent tinnitus.

In his August 1998 VA Form 9, the veteran complained about 
dizziness or staggering as pertaining to his tinnitus, 
stating that his tinnitus had worsened, causing severe 
migraines.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating;  otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

The Board notes that the criteria for rating diseases of the 
ear were amended effective June 10, 1999.  64 Fed. Reg. 
25202-25210 (1999).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, under the facts of this case, the amendment made no 
change to the method of determining the percentage evaluation 
for tinnitus

Under the old criteria, a rating of 10 percent was warranted 
for persistent tinnitus as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998). 

Under the new criteria, recurrent tinnitus is rated as 10 
percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(1999).

The veteran's tinnitus is currently evaluated as 10 percent 
disabling.  Since this is the maximum schedular evaluation 
for tinnitus under both the old and new criteria, a higher 
schedular rating for this disability may not be assigned.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected tinnitus.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board acknowledges that the veteran 
has asserted that he has dizziness, staggering and migraines 
"pertaining to" his tinnitus.  However, the veteran is 
service connected for tinnitus only, not for these additional 
claimed disabilities.  There is no evidence of 
hospitalization or marked interference with employment due to 
tinnitus.  Accordingly, the Board finds that this case does 
not warrant referral for extraschedular consideration for 
tinnitus.  38 C.F.R. § 3.321(b). 

In light of the foregoing, the claim for a rating in excess 
of 10 percent for tinnitus is denied.


ORDER

The claim for a rating in excess of 10 percent for tinnitus 
is denied.


REMAND

Results of a February 1998 audiological evaluation reflect a 
markedly higher level of hearing acuity compared to results 
of private audiological examinations in October 1997 and 
August 1998.  The results at the October 1997 and August 1998 
private audiological examinations are similar enough to cause 
uncertainty with respect to the February 1998 VA audiological 
examination results.  The July 1998 private results also 
bring into question whether the veteran's hearing impairment 
might be more appropriately evaluated using Table VIa rather 
than Table VI.  See 38 C.F.R. §§ 4.85, 4.86 (1999).

The portion of the VA Schedule for Rating Disabilities 
concerning diseases of the ear and other sense organs 
(impairment of auditory acuity), was recently amended in May 
1999, effective June 10, 1999.  See 64 Fed. Reg. 25202-25210 
(May 11, 1999).

As noted above, when a change occurs in an applicable statute 
or regulation after a claim has been filed but before a final 
decision has been rendered, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA must apply the 
version of the statute or regulation which is most favorable 
to the claimant, unless Congress has expressly provided 
otherwise or has authorized VA to provide otherwise and VA 
has done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the Court has held that the effective date rule, 38 
U.S.C.A. § 5110(g), prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law. See DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Also, the veteran submitted a claim for service connection 
for migraine headaches in April 1998, with lay statements 
describing the veteran's complaints of severe pain, 
dizziness, nausea, blurred vision, and trembling associated 
with his headaches.  In June 1998 the RO denied a claim for 
service connection for migraine headaches.  In August 1998 
correspondence, the veteran asserted that he was never asked 
about dizziness or staggering as pertaining to his tinnitus, 
and that his tinnitus had worsened causing severe migraines.  
The Board construes these contentions as a notice of 
disagreement with the June 1998 RO decision denying service 
connection for migraine headaches.  No statement of the case 
has been issued on this matter.  In light of the present 
procedural posture of this issue, the Board is obligated to 
remand the issue for proper development, to include issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the rating decision 
which denied service connection for 
migraine headaches.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for his 
bilateral hearing loss since January 
1998.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained and 
associate them with the claims folder.

3.  Then, the RO should arrange for a VA 
audiological examination of the veteran 
to determine the extent of the service-
connected bilateral hearing loss.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should provide an opinion on the 
impact of the veteran's bilateral hearing 
loss on his ability to work or perform 
routine tasks.

The examiner should consider whether 
under 38 C.F.R. §§ 4.85 and 4.86, 
application of Table VIa or Table VI 
would be more appropriate.  The examiner 
should consider whether Table VIa would 
be more appropriate in light of the 
pattern of hearing loss demonstrated, 
language difficulties, inconsistent 
speech discrimination scores, or other 
factors the examiner may consider 
relevant.  See 38 C.F.R. § 4.86, new 
regulations.
 
Also, the Chief of the Audiology Clinic 
should review the October 1997 and July 
1998 private audiological examination 
results, and the VA examination results, 
and determine whether these results might 
warrant application of Table VIa rather 
than Table VI in evaluating the veteran's 
hearing loss disability.  A review of the 
speech discrimination results over time 
should be conducted for the same purpose.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

4.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action. 38 C.F.R. § 4.2.

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issue of an increased 
rating for bilateral hearing loss, under 
both the old and new regulations 
pertaining to evaluation of bilateral 
hearing loss.  The RO should also 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefit sought on appeal is denied, then the appellant 
and his representative should be provided a supplemental 
statement of the case which reflects RO consideration of all 
additional evidence, and the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



